Citation Nr: 1756063	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-47 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicidal agents or as secondary to service-connected diabetes mellitus.

2.  Entitlement to a rating in excess of 70 percent prior to April 25, 2017, for service-connected posttraumatic stress disorder (PTSD) on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) (2017).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2017).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1967 to May 1969, with additional service in the National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge; a transcript is of record.

In September 2016, the Board, in pertinent part, declined to refer the Veteran's claim of entitlement to a rating in excess of 70 percent for service-connected PTSD on an extraschedular basis.  Thereafter, he appealed the September 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel and the Veteran's attorney filed a Joint Motion for Partial Remand (JMPR), which was granted by the Court in March 2017.  The September 2016 decision was vacated, and the case was remanded to the Board for action consistent with the terms of the JMPR.

In the September 2016 decision, the Board also remanded the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and entitlement to a TDIU for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In May 2016, the Board remanded the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities for further development.  Specifically, the Board directed the AOJ to schedule the Veteran for a VA examination to determine whether the Veteran suffered from peripheral neuropathy of the upper and lower extremities and, if so, whether such was related to his exposure to herbicidal agents or secondary to his service-connected diabetes mellitus.  In particular, the Board highlighted a December 2015 VA treatment record that noted an assessment of diabetes mellitus with neuropathy.

In April 2017, the Veteran underwent a VA peripheral nerves conditions examination.  Aside from carpal tunnel syndrome of both hands, no other diagnosis was offered.  The examiner determined that there was no evidence of active peripheral neuropathy in either the upper or lower extremities upon examination.  In addition, the Veteran underwent a VA diabetes mellitus examination, during which the examiner noted that he did not have any complications associated with diabetes mellitus.

Unfortunately, the Board once again finds that the VA examination reports are inadequate to fairly adjudicate the claim for service connection.  Specifically, although the examiner determined that the Veteran did not suffer from peripheral neuropathy, the examiner failed to address potentially significant findings in the Veteran's VA treatment records.  For example, an October 2015 VA treatment record noted that the Veteran suffered from numbness in both legs that was worse with inactivity.  Although there were no objective findings, the treatment provider noted that the most likely diagnosis would be sensory peripheral neuropathy that was questionably related to his diabetes mellitus.  A December 2015 VA treatment record noted an assessment of diabetes mellitus with neuropathy.  A May 2016 VA treatment record noted diminished sensation in the Veteran's feet.  The treatment provider diagnosed diabetes mellitus Type II and neuropathy.

Thus, to ensure that an examination fully considers all pertinent evidence of record, including the VA treatment records noting an assessment of peripheral neuropathy, the Veteran should once again be scheduled for a new VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).

On remand, the AOJ should obtain any outstanding VA treatment records dated after February 14, 2017.  Additionally, the Veteran should be provided the opportunity to identify any additional private treatment records that are relevant to his claim.

As noted in the September 2016 remand, the Veteran's claim for a TDIU is inextricably intertwined with his claim for service connection for peripheral neuropathy of the upper and lower extremities.  Moreover, consistent with the stipulations of the JMPR, the Veteran's claim for a rating in excess of 70 percent for service-connected PTSD on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) is also inextricably intertwined with his service connection claim.  Specifically, since consideration of whether refer is warranted would necessarily involve consideration of the functional impairment caused by all service-connected disabilities, it is necessary to determine whether service connection for peripheral neuropathy of the upper and lower extremities is, in fact, warranted.  See Parker v. Brown, 7 Vet. App. (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).



Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's VA treatment records.  The record currently reflects VA treatment records dated through February 14, 2017.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records. 

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (2014) and 38 C.F.R. § 3.159(e) (2017).

4.  After completing the above development, the Veteran should be afforded a VA examination by a new examiner to determine whether he currently suffers from peripheral neuropathy of the upper and/or lower extremities and, if so, whether such is related to his military service, to include his exposure to herbicidal agents, or is secondary to his service-connected diabetes mellitus.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the entire record, to include the Veteran's VA treatment records, the examiner should offer an opinion as to the following questions:

a)  Clarify whether the Veteran suffers from peripheral neuropathy of the upper and/or low extremities at any point since November 2009.  In this regard, please address the VA treatment records, including the October 2015, December 2015, and May 2016 VA treatment records that note diagnoses of diabetes mellitus with peripheral neuropathy.

b) Is it at least as likely as not (a 50 percent or greater probability) that peripheral neuropathy of the upper and/or low extremities had its onset during, or is otherwise related to, his active duty service, to include his exposure to herbicidal agents; or

c) If not, is it at least as likely as not (a 50 percent or higher probability) that peripheral neuropathy of the upper and/or low extremities was caused by his service-connected diabetes mellitus; or

d)  If not, is it at least as likely as not (a 50 percent or higher probability) that peripheral neuropathy of the upper and/or low extremities has been aggravated by his service-connected diabetes mellitus.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, and the opinion and rationale must reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided.

5.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

